In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00064-CV




        IN THE INTEREST OF D.T., A CHILD




        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 85628




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                 ORDER
         On May 6 through May 9, 2019, the trial court presided over a parental-rights termination

proceeding in which the Department of Family and Protective Services (the Department) sought

to terminate the parent-child relationship between D.T. and her mother, S.T. 1 S.T.’s parental rights

were terminated by order of the trial court dated July 12, 2019.

         S.T.’s history of representation in the trial court reflects that she was initially found to be

indigent and was represented by appointed counsel, Jason Duff. On February 3, 2017, Jessica

Edwards filed a notice of representation in the trial court, stating that she had been retained to

represent S.T. in the trial court. The record does not indicate that Duff filed a motion to withdraw

as counsel when Edwards was retained. On September 27, 2017, Edwards filed a motion to

withdraw as S.T.’s counsel. On October 30, 2017, the trial court entered an order granting

Edwards’ motion to withdraw. Duff thereafter resumed his representation of S.T.

         On October 25, 2018, Duff filed a motion to withdraw as S.T.’s counsel. Exhibit “A” to

Duff’s motion to withdraw was a motion to substitute counsel signed by Roland Fergurson,

requesting that the court grant permission for Duff to withdraw and to substitute Fergurson as the

attorney of record for S.T. On November 28, 2018, the trial court entered an order granting Duff’s

motion to withdraw. Although the trial court did not formally grant Fergurson’s motion to

substitute counsel, the order of termination indicates that S.T. was represented by Fergurson at the




1
 We refer to the mother and the child by their initials in order to protect the identity of the minor child who is the
subject of this appeal. See TEX. R. APP. P. 9.8.

                                                          2
termination hearing. Fergurson thereafter, on May 29, 2019, filed a notice of appeal on S.T.’s

behalf, seeking to appeal the order of termination.

       By order of June 28, 2019, Fergurson was suspended from the practice of law for a period

of four years, beginning July 15, 2019, and ending July 14, 2023. As a result of Fergurson’s

suspension from the practice of law, S.T. is no longer represented by counsel in this appeal of the

termination of her parental rights.

       Section 107.013 of the Texas Family Code mandates the appointment of an attorney ad

litem for an indigent parent in a suit filed by a governmental entity seeking termination of the

parent-child relationship. TEX. FAM. CODE ANN. § 107.013. Further, Rule 20.1(b) of the Texas

Rules of Appellate Procedure provides that when a parent is found to be indigent by the trial court

in a case brought by a governmental entity for the termination of the parent-child relationship, that

parent is presumed to remain indigent in any subsequent appeal, as provided by Section 107.013

of the Texas Family Code. TEX. R. APP. P. 20.1(b). Because S.T. was determined by the trial

court to be indigent, she is presumed to remain indigent for purposes of this appeal. Accordingly,

S.T. is entitled to be represented on appeal by appointed counsel.

       Consequently, we abate this appeal to the trial court for the appointment of counsel to

represent S.T. in this appeal. This appointment shall be made within five days of the date of this

order. The trial court shall enter a written memorialization of its appointment into the record of

the case and shall present the written memorialization to this Court in the form of a supplemental

clerk’s record within five days of the date of appointment.




                                                 3
       Because this case involves an appeal from the termination of S.T.’s parental rights, this

matter should be expedited at all levels. All appellate timetables are stayed and will resume on

our receipt of the supplemental clerk’s record.

       IT IS SO ORDERED.



                                             BY THE COURT

Date: July 25, 2019




                                                  4